(Por la corte, a propuesta del Juez Asociado Sr. Aldrey.)
Por cuanto, esta apelación fué interpuesta contra sentencia que condenó al acusado a sufrir la pena de treinta días de cárcel por el delito de portar un revólver en una carretera pública:
Por cuanto, estando vacante el cargo de uno de los jueces' de este tribunal y opinando dos de los restantes por la revocación de la sen-tencia apelada y los otros dos por la confirmación fué dictada sen-tencia dejando subsistente la de la corte inferior:
Por cuanto, en vista de esos hechos el apelante nos pide que dejemos sin efecto la sentencia dictada y ordenemos una nueva vista para cuando el tribunal esté constituido por sus cinco jueces:
Por cuanto, nos parece razonable la petición del apelante dado que tratándose de un caso criminal las cuestiones por él propuestas no ban sido resueltas por una mayoría de este tribunal:
Por tanto, se deja sin efecto la sentencia dictada en este caso el 26 de enero de 1932 y se ordena una nueva vista que tendrá lugar cuando el tribunal esté constituido por sus cinco jueces.